779 So.2d 351 (2000)
Earl L. NEWSOME, Appellant,
v.
STATE of Florida, Appellee.
No. 2D99-1530.
District Court of Appeal of Florida, Second District.
March 8, 2000.
James Marion Moorman, Public Defender, and Robert D. Rosen, Assistant Public Defender, Bartow, for Appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Anne S. Weiner, Assistant Attorney General, Tampa, for Appellee.
PER CURIAM.
Earl L. Newsome appeals his sentence for burglary with assault or burglary with a deadly weapon, robbery, and assault. Newsome asserts that section 775.082(8), Florida Statutes (1997), the Prisoner Releasee Reoffender Act, is unconstitutional, and that his sentence under both the Habitual Offender Statute and the Prisoner Releasee Reoffender Act violates the prohibition against double jeopardy. This court considered and rejected these exact arguments in Grant v. State, 745 So.2d 519 (Fla. 2d DCA 1999). See Jones v. State, 751 So.2d 139 (Fla. 2d DCA 2000). We therefore affirm Newsome's sentence.
We recognize that the Fourth District has ruled contrary to our opinion in Grant and has held that a sentence imposed under both the Prisoner Releasee Reoffender Act and the Habitual Offender Statute violates the principle of double jeopardy. See Melton v. State, 746 So.2d 1188 (Fla. 4th DCA 1999); Adams v. State, 750 So.2d 659 (Fla. 4th DCA 1999); Glave v. State, 745 So.2d 1065 (Fla. 4th DCA 1999). Thus, we certify conflict to the extent our holding on the double jeopardy issue conflicts with *352 the Fourth District's decision in these cases.
Affirmed.
CAMPBELL, A.C.J., BLUE and STRINGER, JJ., Concur.